ALLOWABILITY NOTICE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2021, 07/02/2021, 08/04/2021, 08/23/2021, 10/05/2021, 12/06/2021, and 12/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
 Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12-15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement in the Office action mailed on 06/25/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-7 and 9-15:
	The applied prior art references of record (Brounley and Collins) do not disclose
and reasonably suggest, alone or in any combination, the following limitation of claims 1 and 12 (in combination with the rest of the limitations of claims 1 and 12):
	“the double-ended impedance matching network comprises first and second inputs, a network of variable passive components including a variable inductance coupled between the first and second inputs; …and a controller configured to modify, based on the reflected signal power, one or more values of one or more of the variable passive components of the impedance matching network to reduce the reflected signal power, wherein the one or more values includes an inductance of the variable inductance.”
The dependent claims 2-7, 9-11, and 13-15 are allowed by the virtue of their dependency from claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120000888 A1 discloses methods and apparatus for minimizing reflected radio frequency (RF) energy, having the double-ended impedance matching network comprises first and second inputs 510 (see fig.5), a network of variable components including a variable capacitor C1 and fixed value inductor coupled between the first and second inputs.
US2921189A discloses a reduction of local oscillator radiation from an ultra-high frequency converter, comprising: double inputs 10 and 12; and variable inductor 34 coupled in between the inputs (See fig.1). The variable inductor 34 is a trimmer inductance which is utilized for alignment at the high end of the band.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761